Citation Nr: 0939158	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a back disability.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).

4.	Entitlement to service connection for sleep problems.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to March 
1966.

This appeal returns to the Board of Veterans' Appeals (Board) 
after an April 2008 Remand for additional development.  This 
appeal originally came before the Board from an August 2002 
RO decision denying service connection for a back disability, 
sleep problems and bilateral hearing.  This appeal also comes 
before the Board from a February 2005 RO decision denying 
service connection for PTSD.  

In January 2008, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that in a December 2005 statement, the 
Veteran withdrew claims for an increased rating for nasal 
bone fracture and right fibula fracture and service 
connection for a sinus disability and dental condition.  
During the January 2008 hearing, the Veteran confirmed his 
withdrawal of these claims.




FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The objective medical evidence of record does not show 
that the current back disability is related to service or to 
a service connected disability.  

3.	The objective medical evidence of record does not show 
that hearing loss manifested in service, within one year 
after service or was caused by or related to service, 
including noise exposure in service. 

4.	The medical evidence of record does not show a diagnosis 
of PTSD that can be related to service.  

5.	Anxiety and mood disorders, not otherwise specified (NOS) 
are etiologically related to events in service.  

6.	The medical evidence of record shows that sleep 
disturbance was a symptom of an anxiety and mood disorder.  


CONCLUSIONS OF LAW

1.	A back disability was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2009).  

2.	Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to be incurred therein. 38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.	Anxiety and mood disorders NOS with sleep disturbance were 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a general VCAA letter in March 
2002.  He was sent a VCAA letter for his PTSD claim in August 
2004 and another letter for his remaining claims in May 2005.  
These letters addressed the notice elements and informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
March 2006, the Veteran was sent a letter setting forth the 
notice provisions in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of March 2007 and July 2009 supplemental statements of 
the case issued after the notice was provided.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  Any 
error regarding the Dingess notice was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
disabilities.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in November 2008.  The Board further 
finds that the RO complied with its April 2008 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as sensorineural hearing loss manifests 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009). Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Back Disability

The medical evidence of record shows a current diagnosis of a 
back disability.  The Veteran had a laminotomy and discectomy 
at L4-L5 for a herniated disc in July 1997.  X-ray evidence 
showed narrowing of the L4 disc space and straightening of 
the normal lumbar lordosis on the neutral lateral view 
suggested the possibility of paraspinous muscle spasm.  In a 
November 2008 VA Compensation and Pension Examination, he was 
diagnosed with degenerative disc disease of the lumbar spine 
with status post laminectomy with removal of two discs.  

The Veteran testified that he received treatment for a back 
injury in service and he may have injured his back in a motor 
vehicle accident in service.  He also claimed that his back 
disability was secondary to a service-connected right leg 
disability.  A treatment note dated in November 1961 shows 
the Veteran was admitted in Verdun, France following an 
automobile accident.  A clinical record dated in January 1962 
shows the Veteran was transferred from Verdun to a hospital 
in Landstuhl, Germany where he spent 48 days.  Pursuant to 
the Board Remand, the RO attempted to obtain the hospital 
records.  No records were located or obtained.  

Although there is evidence of an accident in service, the 
November 2008 VA Compensation and Pension Examination does 
not show that his current back disability is related to that 
accident.  The examiner reviewed the claims file, considered 
the Veteran's history and examined the Veteran.  He noted 
that the Veteran began to have difficulty in his back in 1960 
and intermittently during service; however, there were no 
documents of a diagnosis or treatment for a back problem in 
service or immediately after service.  The examiner found 
that it was less likely that his current back condition was 
related to the motor vehicle accident in service.  The 
examiner noted that there was no indication of radiculopathy.  
The surgery that was performed 36 years after the accident 
for 2 herniated discs was not related.  Also, the examiner 
found that the back disability was not related to the service 
connected right leg disability.  

As noted previously, service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  In this case, the VA 
examination does not show a nexus and there is no other 
medical evidence of record that suggests that the current 
back disability is related to the accident in service.  The 
VA examiner considered the Veteran's prior medical history 
and examinations, and also described the disability and 
provided a reason for his conclusion.  As such, the Board 
finds that the VA examination was adequate.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board recognizes that the Veteran is service connected 
for residuals of a fracture to his right distal fibula.  The 
VA examiner, however, found that the back disability was not 
secondary to the service connected right leg disability.  The 
remaining evidence of record does not show that his back 
disability was caused by or aggravated by his right leg 
disability.  

As there is no medical evidence of record relating the 
Veteran's back disability to service or to a service 
connected disability, the evidence is missing an essential 
element for service connection.  Without competent medical 
evidence linking the Veteran's disability to service or to a 
service connected disability, service connection is not 
warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his back disability and service 
as well as to his right leg disability.  However, as a 
layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layman such as 
the Veteran can certainly attest to his in service 
experiences and current symptoms, he is not competent to 
provide an opinion linking a disability to service or a 
service-connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Without a nexus between the current disability and service or 
a service connected disability, the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the Veteran's claim for 
service connection for a back disability must be denied.  See 
38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Veteran claims that he incurred hearing loss in service.  
He claims he lost his hearing after exposure to loud noise, 
including gun fire, during training in Fort Carson.  The 
personnel file shows that the Veteran had combat training in 
Fort Carson, Colorado.   

The veteran has been diagnosed with bilateral hearing loss.  
In the November 2008 VA Compensation and Pension Examination, 
he was diagnosed with mild to profound sensorineural hearing 
loss in the right ear and mild to severe sensorineural haring 
loss in the left ear.  

The VA examiner considered the Veteran's history of noise 
exposure in service and reviewed the claims file.  The 
examiner noted that he was exposed to artillery and rocket 
launchers while on active duty.  The Veteran also denied any 
recreational or occupational noise exposure.  He did not have 
a family history of hearing problems or ear disease.  The 
examiner also physically examined the Veteran and performed 
audiometric testing.  The examiner noted that no hearing test 
was performed during the enlistment examination in 1960.  A 
whisper test suggested that hearing was normal bilaterally.  
A reenlistment examination in 1962 revealed a mild hearing 
loss at 4000 Hz, bilaterally.  The examiner at that time 
stated that the Veteran reported a hearing loss in his left 
ear since he was 9 years old.  In the separation audio 
examination in 1966, the Veteran's hearing was within normal 
limits, bilaterally, including at 4000 Hz.  

The November 2008 VA examiner reasoned that as the audio 
examination at separation from service was normal, it 
appeared that the Veteran's current hearing loss occurred 
subsequent to military service.  The examiner concluded that 
the Veteran's hearing loss was less likely than not related 
to military service.  

Initially, the Board finds that there is no medical evidence 
depicting symptoms of or a diagnosis of bilateral hearing 
loss within one year after separation from service.  
Therefore, service connection cannot be presumed.  See 38 
C.F.R. §§ 3.307, 3.309.

The Board notes that the VA examiner considered the Veteran's 
prior medical history, described the disability and provided 
a reason for his conclusion.  As such, the Board finds that 
the VA examination was adequate.  See Stefl, supra.  The VA 
examination does not show a nexus between in service noise 
exposure and the current disability and there is no other 
medical evidence associated with the record showing that 
hearing loss was related to service.  Without medical 
evidence of a nexus between the Veteran's hearing loss and an 
in-service disease or injury, service connection is not 
warranted.  

The Board has considered the Veteran's contention that a 
relationship exists between his hearing loss and noise 
exposure in service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the Veteran can 
certainly attest to his in service noise exposure, he is not 
competent to provide an opinion linking his hearing loss to 
service.  See Espiritu, supra.

Without a nexus between the current hearing loss disability 
and service, the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the Veteran's claim for service connection for 
bilateral hearing loss must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.

PTSD

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009).  

In a VA mental health assessment in September 2007, the 
Veteran was diagnosed with possible PTSD.  In various VA 
psychotherapy notes, the Veteran was diagnosed with 
adjustment disorder and  R/O (rule out) PTSD.  

In the November 2008 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, reviewed the medical 
records and examined the Veteran.  The examiner reviewed the 
VA records and noted that it appeared that the psychiatrist 
entered a diagnosis of PTSD.  The examiner reviewed the 
Veteran's pre-military and military history.  The examiner 
considered the Veteran's alleged in-service stressors and 
current symptoms.  The examiner noted that the Veteran had a 
solid employment history and effective family and 
occupational relationships.  The examiner concluded that two 
of the Veteran's alleged stressors meet criterion A in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).  The examiner concluded that the 
Veteran had significant distress but no impairment in social 
or occupational functioning.  As such, the examiner concluded 
that the Veteran did not meet the full criteria for a 
diagnosis of PTSD.  

As set forth in the VA examination, the Veteran was not been 
diagnosed with PTSD.  The Board finds that the preponderance 
of the evidence is against a finding that the Veteran has a 
PTSD diagnosis.  Although the VA treatment records reflected 
a possible PTSD diagnosis, there is nothing to suggest that 
the psychiatrist reviewed the claims file or perform 
quantitative stressor assessments.  As such the Board affords 
the VA examination more probative weight and does not find 
that there is a current diagnosis of PTSD.  Without medical 
evidence providing a diagnosis of PTSD, service connection 
cannot be granted.  

The Board has considered the contentions of the Veteran that 
he has a diagnosis of PTSD based on his in-service 
experiences.  However, as a layman, without the appropriate 
medical training and expertise, the Veteran is not competent 
to provide a probative opinion on a medical matter such as a 
diagnosis or etiology.  While a layman such as the Veteran 
can certainly attest to his in-service experiences and 
current symptoms, he is not competent to provide an opinion 
diagnosing a disability or linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Id.  

As the medical evidence of record lacks a diagnosis of PTSD, 
the preponderance of the evidence is against the Veteran's 
claim and the benefit-of-the-doubt rule does not apply.  
Therefore, the Veteran's claim for service connection for 
PTSD must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Mood and Anxiety Disorder

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the Board must broadly 
construe claims, and in the context of psychiatric disorders 
must consider other diagnoses for service connection when the 
medical record so reflects.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The Court found that multiple medical 
diagnoses or diagnoses that differ from the claimed condition 
do not necessarily represent wholly separate claims.  
Additionally, a claimant cannot be held to a hypothesized 
diagnosis, one he is incompetent to render, when determining 
what his actual claim may be.  The Court further stated that 
the Board should have considered alternative current 
conditions within the scope of the filed claim.  Id.  Thus, 
VA must consider other psychiatric diagnoses that may be 
related to in-service events.  Id.  The Veteran originally 
sought service connection for PTSD due to in-service 
stressors.  Due to the holding in Clemons, the Board will 
grant service connection for an anxiety and mood disorder.  

As previously indicated, the November 2008 VA Compensation 
and Pension Examination, the examiner reviewed the claims 
file, the medical records and examined the Veteran.  The 
examiner reviewed the Veteran's pre-military and military 
history.  The examiner considered the Veteran's alleged in-
service stressors and current symptoms.  The examiner noted 
that the Veteran has a solid employment history and effective 
family and occupational relationships.  The examiner reviewed 
three incidents in service that the Veteran asserted caused 
his disorders.  The Veteran was diagnosed with mood disorder, 
NOS with sleep disturbance and anxiety disorder, NOS with 
homophobia secondary to military trauma and death.  The 
examiner further indicated that both anxiety and mood 
disorder could be considered service connected as the primary 
precipitating and etiological events were clearly military in 
nature.  

Unlike the Veteran's claim for PTSD, The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the DSM-IV.  Under these provisions, 
however, there is no requirement for a verified stressor to 
grant service connection for an anxiety or mood disorder. 

As the VA examination shows, there is a current diagnosis of 
anxiety disorder and mood disorder, NOS and medical evidence 
of a nexus between the disorders and service.  As such, the 
Board liberally construes the Veteran's claim to include 
these disabilities and grants service connection for anxiety 
and mood disorder, NOS. 

Sleep Problems

The Veteran filed a claim for sleep disturbance as a separate 
disability.  In the November 2008 VA Compensation and Pension 
Examination, the examiner noted that the Veteran had 
subjective distress in the form of sleep disturbance and 
intrusive and distressing memories as well as nightmares of 
the military events associated with mood disorder and anxiety 
disorder.  The examiner opined that sleep disturbance was a 
symptom of the mood and anxiety disorders and did not warrant 
a separate diagnosis.  Therefore, the Board finds that this 
issue is encompassed in the grant for service connection for 
an anxiety and mood disorder, and this issue will not be 
further addressed in this decision.  


ORDER

Service connection for a back disability is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability to 
include anxiety and mood disorders NOS with sleep disturbance 
is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


